         Case 1:02-cr-00441-LAP Document 439 Filed 08/23/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                       No. 02-CR-441 (LAP)

JAMES CUTLER,                                           ORDER

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of the Government’s letters of

August 20, 2021.      (See dkt. nos. 437 & 438.)       Mr. Cutler may

respond no later than September 3, 2021.

SO ORDERED.

Dated:       August 23, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
